DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species B (reads on claims 1-5, 7-9, 11, and 12) in the reply filed on 12/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byun (US 2011/0300435, as submitted by the Applicant in the IDS forms, hereinafter Byun)
Regarding claim 1, Byun discloses a rechargeable battery (Abstract) comprising: an electrode assembly which is chargeable with an electric current and dischargeable; a casing which accommodates therein the electrode assembly (casing 140 in Fig. 2); a cap plate which is coupled to an opening of the 
Regarding claim 2, Byun discloses the rechargeable battery of claim 1, as shown above, and Byun further discloses wherein: the rivet terminal includes: a first corresponding portion which is coupled, in an insulated state, to the terminal hole with a gasket therebetween (outside of plate 123 corresponds with gasket 152 in para. 61 Fig. 2) and a second corresponding portion which is connected to the first corresponding portion in the z-axis direction and coupled, in a conductive state, to the coupling hole (para. 46, 47 and Fig. 2 where the inside of plate 123 is conductively connected to rivet 122 wherein the ” z-axis” can be broadly reasonably interpreted to be the axis wherein the inside of plate 123 is conductively connected to rivet 122 because as the claim is worded the “z-axis” can be any axis since none of the axes are defined in relation to one another)
Regarding claim 3, Byun discloses the rechargeable battery of claim 2, as shown above, and Byun further discloses wherein the torque resistance increasing portions include: a knurled portion which is on an outer surface of the second corresponding portion; and a deformed portion which is on an inner surface of the coupling hole so as to correspond to the knurled portion of the second 
Regarding claims 4, 5, 8, and 9 Byun discloses the rechargeable battery of claim 3, as shown above, and Byun further discloses the knurled portion includes crests and troughs which are repeatedly arranged on an outer circumferential surface of the second corresponding portion in a circumferential direction and extend in the z-axis direction the deformed portion includes deformed troughs and deformed crests which are deformed corresponding to the crests and the troughs of the knurled portion, are repeatedly deformed and arranged on an inner surface of the coupling hole in the circumferential direction, and extend in the z-axis direction. (para. 46, 47 and Fig. 2 where the inside of plate 123 is conductively connected to rivet 122 via crests and throughs of one another interlocking with each other, see claim 2 rejection for the “z-axis direction” interpretation)
Regarding claim 7, Byun discloses the rechargeable battery of claim 4, as shown above, and Byun further discloses wherein: the second corresponding portion has a minimum diameter at an inner side thereof in the z-axis direction, the diameter of the second corresponding portion gradually increases outward, and the second corresponding portion has a maximum diameter at an outer side thereof. (para. 46, 47 and Fig. 2 where the second portion gradually increases outward, see claim 2 rejection for “z-axis direction” interpretation)
Regarding claim 11, Byun discloses the rechargeable battery of claim 9, as shown above, and Byun further discloses wherein: the protrusions are arranged as multiple quadrangular pyramids on the outer surface of the second corresponding portion by the first troughs and the second troughs that intersect the first troughs (para. 46, 47 and Fig.2 where the protrusions on river 122 that are interlocked are considered to be quadrangular pyramids)
Regarding claim 12, Byun discloses the rechargeable battery of claim 1, as shown above, and Byun further discloses wherein a strength of the rivet terminal is higher than a strength of the plate terminal. (para. 46, 47 and Fig.2 where the rivet is stronger than the plate)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK A CHERNOW/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729